DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 09/21/2021.
Claims 1-13 remain pending in the application with claims 7-13 are withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of invention I, claims 1-6, in the reply filed on 09/21/2021 is acknowledged.  The traversal is on the ground(s) that no “serious burden” is present in examining claims 7-13.  This is not found persuasive because claims 7-13 contain limitations that are not recited or are different from those of claims 1-6 with simple plain reading of claims 7-13, which present “serious burden”.  Additionally, claims 7-13 include four independent claims that are drawn to different subject matters, such as the information processing apparatus of claim 7, the software program of claim 10, the measurement method of claim 11 and the measurement apparatus of claim 12.  Do the Applicants believe that examining a software program as well as examining a measurement method would not present “serious burden”?
The requirement is still deemed proper and is therefore made FINAL.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 7-13 for they are withdrawn from consideration.

Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or make obvious the limitation “the small particle measurement system is structured to measure small particles and to monitor a state of the nanopore device based on first data obtained by removing a DC component from the voltage signal and second data obtained based on the voltage signal without removing the DC component” in context of the remaining limitation of claim 1.  Nakamura (US 9,995,729) discloses a small particle measurement apparatus having a nanopore, a pair of electrode for applying DC voltage to the nanopore.  The apparatus further comprising a measurement unit 21 having a transimpedance amplifier 22 for converting the measured current into voltage (col. 4 ln 60-67).  However, Nakamura does not disclose removing the DC component from the output voltage to obtain first data in the claimed manner.  Gershow et al. (US 2009/0136958) discloses a measurement system comprising a nanopore device and associated electrodes, the measurement system is structured to remove the DC baseline from the output signal via a highpass filter [0084].  However, Gershow does not disclose obtaining a second data where the DC component is not removed and deducing a state of the nanopore device from the second data.  Similar to Nakamura, Kuramochi (US 2016/0154032) discloses a measurement apparatus for a nanopore device comprising a transimpedance amplifier 120; however, Karamochi is also silent regarding the associated structures for obtaining the first and second data in the claimed manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        10/21/2021